Citation Nr: 0921710	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection 
headaches and blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from January to December 
1971. 

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
for further development.  The case has since been returned 
to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds 
that still further development of the record is warranted 
prior to further consideration by the Board.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a August 1996 rating decision entitlement to service 
connection for a chronic headache condition with blackouts 
was denied.  The Veteran was notified of that decision, as 
well as his appellate rights; however, a timely appeal was 
not perfected.  Therefore, that decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  The Veteran has since requested that the claim be 
reopened.

In August 2002, the RO confirmed and continued the denial 
of entitlement to service connection for a chronic headache 
condition with blackouts.  The RO found that the Veteran 
had not submitted new and material evidence with which to 
reopen that claim.  The Veteran disagreed with that 
decision, and this appeal ensued.  The issue certified to 
the Board was whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for disability manifested by headaches and 
blackouts.  

In March 2005, the Veteran had a hearing at the RO before 
the undersigned, and raised contentions to the effect that 
his headaches and blackouts were symptoms associated with 
sleep apnea.  He presented a statement from Dennis Satcher, 
M.D., essentially supporting this theory of the case. 

In its June 2005 remand, the Board noted that the Veteran's 
claim of entitlement to service connection for sleep apnea 
was a new claim.  The Board found it inextricably 
intertwined with the Veteran's application to reopen his 
claim of entitlement to service connection for disability 
manifested by headaches and blackouts.  Therefore, the 
Board directed the RO, through the AMC, to develop and 
adjudicate the issue of entitlement to service connection 
for sleep apnea, prior to a final adjudication of the claim 
to reopen the claim of entitlement to service connection 
for disability manifested by headaches and blackouts.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where 
a claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a 
final decision on the matter).  The Board stated that if, 
and only if, the claim was thereafter denied and the 
Veteran perfected an appeal to that denial should that 
issue be returned to the Board.

With respect to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for headaches and blackouts, the Board directed 
the RO, through the AMC, to further develop the record.  
Following the requested development, the RO was to prepare 
a new rating decision and readjudicate the claim under 
38 C.F.R. § 3.156.  If the benefit sought on appeal 
remained denied, the Veteran and his representative were to 
be provided a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond. 

In April 2009, following extensive development of the 
record, the AMC did not issue a rating decision, but rather 
issued the Veteran a supplemental statement of the case 
denying entitlement to service connection for sleep apnea 
with headaches and blackouts.  Thereafter, the case was 
returned to the Board for further appellate consideration.

As noted by the representative, the procedural development, 
since the Board's June 2005 remand, is flawed.  Indeed, the 
procedural development to date may result in prejudice to 
the Veteran.  Therefore, it requires correction, prior to a 
final adjudication.  The denial of entitlement to service 
for connection for sleep apnea in the April 2009 
supplemental statement of the case is in direct 
contravention of 38 C.F.R. § 19.31 (2008).  Further, the 
claim was not developed and adjudicated in accordance with 
the formal rating procedures set forth in 38 C.F.R. 
§ 20.200 (2008).  

In light of the foregoing, further development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO must develop and adjudicate 
the issue of entitlement to service 
connection for sleep apnea in a formal 
rating decision.  In so doing, the RO 
must notify the Veteran of VA's duties 
to notify and assist him in the 
development of that claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. § 3.159 (2009).  In 
light of the statement from Dr. Satcher 
and the decision in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), such 
development may require, but is not 
limited to, a VA examination to 
determine the nature and etiology of 
any sleep apnea and related symptoms, 
to include headaches and blackouts,  
found to be present.  

The claim of entitlement to service 
connection for sleep apnea must be 
addressed in a formal rating decision.  
If it is denied, the Veteran must be 
given an opportunity to submit a notice 
of disagreement, and, if he does so, he 
must then be issued a statement of the 
case.  Thereafter, he must be given an 
opportunity to perfect his appeal of 
entitlement to service connection for 
sleep apnea by submitting a formal 
substantive appeal.  Should the Veteran 
perfect his appeal with respect to the 
issue of entitlement to service 
connection for sleep apnea, it must be 
returned to the Board for further 
appellate consideration.

2.  After the foregoing actions have 
been completed, the RO must 
readjudicate the Veteran's request to 
reopen a claim of entitlement to 
service connection for headaches and 
blackouts.  38 C.F.R. § 3.156 (2008).  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be issued a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran is advised that it is his responsibility to 
cooperate in the development of his claim, including, but 
not limited to, reporting for any scheduled examination.  
The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the event that the 
Veteran does not report for a scheduled examination, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Accordingly, expedited handling is requested.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


